Citation Nr: 0907132	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased disability evaluation, for 
service-connected degenerative joint disease of the right 
shoulder, currently rated as 10 percent disabling.  

2.	Entitlement to an increased disability evaluation, for 
service-connected bilateral gout of the ankles and feet, 
currently rated as 0 percent disabling.  

3.	Entitlement to an increased disability evaluation, for 
service-connected degenerative joint and disc disease of the 
lumbar spine, currently rated as 10 percent disabling.  

4.	Entitlement to an increased disability evaluation, for 
service-connected degenerative joint disease of the right 
knee, currently rated as 0 percent disabling.  

5.	Entitlement to an increased disability evaluation, for 
service-connected degenerative joint disease of the left 
knee, status post partial meniscectomy, currently rated as 10 
percent disabling.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1982 to December 
2002.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has not undergone VA compensation medical 
examination for his service-connected orthopedic disorders 
since December 2005.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

Moreover, the Board finds additional VCAA notification 
necessary for the claims on appeal.  The RO submitted to the 
Veteran a VCAA letter in September 2004.  But this letter did 
not provide the disability criteria in the diagnostic codes 
pertaining to the disorders at issue here (i.e., DCs 5003, 
5010, 5017, 5203, 5243, 5257-5262, 5271).  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the Veteran 
a new VCAA letter addressing the 
Veteran's increased rating claims for 
shoulder, knee, foot, ankle, and spine 
disorders.  See Vazquez-Flores, supra.  

2.  The Veteran should then be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his shoulder, 
knee, foot, ankle, and spine disorders.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  
 
3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




